DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claim 16 is  objected to because of the following informalities:  
Claim 16 recites in line 8 “…among the of sensing data,…”, which appears a typographical error and likely intended to recite “…among the plurality of sensing data,…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the communication module" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the sensor module" in line 3 and recites “the other sensing data” in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 2, 4, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0182843 (Esposito et al.) in view of US Patent No. 8769676 (Kashyap) further in view of KR 2010/0096564 (Lee).

Regarding Claim 1,  Esposito teaches an electronic device comprising: a communication module; a plurality of sensors and configured to obtain sensing data ([¶ 0005], data collected by one or more device, such as a wearable or portable sensor(s)--e.g., a fitness band, wrist-worn sensing system, heart rate sensor, wearable sensor such as a wearable pressure sensor, or the like--to be communicated to the host system. [¶ 0006], the sensing system have data processing, recording and/or data transfer capabilities. Thus, a sensing system such as a wrist-worn band or watch-like device, an anklet, or another wearable or mobile device, may have data processing, recording and/or transfer capabilities [¶0039] Sensor system(s), typically worn or carried by a user to monitor biometric properties during an activity, or to monitor biometric (e.g., physiological) properties in everyday life, are typically registered to and provide data to the host system. …a sensor system comprising one or more sensors located to sense force or pressure on the bottom of a user's foot may be used in combination with a dedicated electronic device (DED) or one or more external sources that collects locational data, positional data (e.g., using an accelerometer and/or gyroscope) heart rate data, etc.); at least one processor operatively connected to the plurality of sensors and the communication module; transmitting the sensing data to a server through the communication module [¶ 0006], a sensing system communicate with and transfer data to one or more external computing and/or display system(s), such as a smartphone, computer, tablet computer, dedicated computing device, medical records system or the like, using wired and/or wireless data communication means and protocols. A sensing system communicate with a centralized host computing system (located, e.g., in the Cloud), where further data processing, analysis and formulation of user-specific feedback takes place); 
receiving, from the server, information on a similarity between the sensing data and a first cluster among a plurality of clusters clustering data related to user activities, through the communication module ([¶ 0064] integrate data collected over a population or sub-population of users and groups users in clusters according to similarity or affinity of one or more user data fields or characteristics. Examination and comparison of other data fields corresponding to members of the cluster allows the system to formulate and provide recommendations to a user based on comparison of the user's data with the attribute data of reference individuals sharing similar attributes, and/or a reference group determined by classification of user data available in the system), 
wherein a score that is a function a distance between the first cluster and other clusters ([¶ 0065], The group membership may be determined by calculating the "distance" of subjects from the center of the cluster and may be visualized by positioning individuals at the relevant distance from the center of the cluster in relation to other individuals in the group. [¶ 0071] compares Subject's profile with hundreds of others that are similar, but have already achieved the goal or are currently seeing better results. When a matching population (cluster) has been assembled, the system compares other relationships between the best candidates and subject's features), and
executing a function corresponding to the sensing data based on the similarity  ([¶ 0072], the best applicable recommendation is provided to subject. [¶ 0073] User-specific feedback and recommendations can be provided in real-time so that the user can benefit immediately from the recommendations.
While, Esposito teaches a group membership may be determined by calculating the "distance" of subjects from the center of the cluster and may be visualized by positioning individuals at the relevant distance from the center of the cluster in relation to other individuals in the group [¶ 0065], however,  Esposito does not explicitly teach, but Kashyap teaches  a memory operatively connected to the at least one processor, wherein the memory stores instructions that, when executed, cause the at least one processor to perform a plurality of operations [C.2:L.49-65] comprising: the similarity is identified based on a center similarity score between the sensing data and the first cluster, a score that is a function of a variance of the first cluster ([C.6:L.30-63] Referring to FIG. 5, there is depicted a diagram for determining a similarity score of an application… clusters may be determined by examining feature vectors [i.e., function of variance] of each of the applications. A feature vector of an application may be a set of application permissions extracted from a manifest file associated with the application… An application may be determined to be in a cluster by a similarity of a score of an applications feature vector of requested permissions with its nearest cluster. [C.7:L.17-22], a new application being analyzed may be compared to one or more clusters using a distance metric. A distance metric may use a distance between a bit vector of a permission set of an application being analyzed and a bit vector of a permission set of a centroid of a nearest cluster. [Fig. 4], At block 406, clusters of mobile applications within a category may be determined based on requested permissions of each of the applications. An application may be determined to be in a cluster by a similarity of a score of an applications feature vector of requested permissions with its nearest cluster…. At block 408, a centroid of a cluster may be determined. At block 410, a similarity score for an application may be determined. A distance metric may use a distance between a bit vector of a permission set of an application being analyzed and a bit vector of a permission set of a prototype or centroid of a nearest cluster…. Once a distance is calculated, the distance may be the similarity score of the application being analyzed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kashyap’s techniques for identifying suspicious application with Esposito’s  analysis algorithms to identify similar patterns across large collections of data, because it would have allowed for application of a known technique for improvement to yield the predictable result of utilizing clusters of data in an identified category and determining a similarity score between the data and the center of the closest cluster of data, without requiring significant modifications to the Esposito’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention. 
Esposito in view of Kashyap do not explicitly teach, however Lee teaches an intersection  score between the first cluster and a second cluster adjacent to the first cluster ([Page 4, Para. 3-5] measuring document similarity with respect to the document set retrieved through the web query unit, and performing overlapping [i.e., intersection] neighbor clustering to generate overlapping clusters. …selects the k nearest neighbors in order of high similarity for each document and measuring similarity between the retrieved document sets. …performs k-nearest neighbors (k-NN) clustering to find dominant documents for the searched document sets. … calculates each vocabulary of  a documents as a TF-IDF (Term Frequency-Inverse Document Frequency) weight for calculation document similarity, and then measures the documents similarity using a cosine coefficient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s measuring of document similarity from a nearest neighbor clustering operation with Esposito’s  analysis algorithms to identify similar patterns across large collections of data and Kashyap’s techniques for identifying suspicious application, because it would have allowed for application of a known technique for improvement to yield the predictable result of utilizing k-nearest neighbors clustering of overlapped cluster to determine document similarity, without requiring significant modifications to the Esposito’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 3, Esposito teaches The electronic device of claim 1, wherein the first cluster is a cluster close to the sensing data or a cluster including the sensing data ([¶ 0065], calculating the "distance" of subjects from the center of the cluster [¶ 0066], If the distance is below a set threshold, the subject will be considered part of the specific cluster. [¶ 0067], each data point is assigned to the cluster centroid closest to it).

Regarding Claim 9, the claim limitations are identical and/or equivalent in scope to claim 1, therefore, are rejected under the same rationale as claim 1.

Regarding Claim 10, Esposito teaches the electronic device of claim 9, further comprising a communication module wherein the plurality of operations further comprise rece1vmg information about the plurality of clusters from a server through the communication module ([¶ 0061] … an additional interface with the host system may be provided for third party entry of configurations for specific users, such as data collection content and frequency, alert and notification boundaries, and the like….the host system serves as an interface and analytical reporting system, collecting and providing real time and/or historical data relating to a user's condition, activities and/or performance to one or more user-permitted third party participants, and relaying communications between a monitored end user utilizing a sensing system).

Regarding Claim 11, Esposito teaches the electronic device of claim 9, wherein the plurality of operations further comprise obtaining the information about the plurality of clusters by clustering the data related to the user activities ([¶ 0055], clustering of participating users having similar attributes …having similar activity profiles and other selected attributes may be identified for each user, and recommendations relating to activity tips, training tips, recommendations, and the like. [¶ 0064], integrate data collected over a population or sub-population of users and groups users in clusters according to similarity or affinity of one or more user data fields or characteristics.)

Regarding Claim 13, the claim limitations are identical and/or equivalent in scope to claim 3, therefore, are rejected under the same rationale as claim 3.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Esposito in view of Kashyap and Lee, further in view of US 2017/0358434 (Matsuura et al.).

Regarding Claim 5, Esposito in view of Kashyap and Lee do not explicitly teach, however Matsuura teach the electronic device of claim 1, the plurality of operations further comprise identifying a reliability of the sensing data based on the similarity ([¶ 0036] In a big-data analyzing method, plurality of clusters may be determined in such a manner that a sample pair formed by two samples which are estimated to have a high degree of similarity of data with a high degree of certainty [i.e., reliability] are used as a nucleus. [¶ 0059] consider that whether or not there is a high degree of similarity in the quantitative values can be determined with a high degree of certainty by using the threshold determined at or around the outstanding point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matsuura’s measuring similarity of big-data by estimating the reliability of data with Esposito’s  analysis algorithms to identify similar patterns across large collections of data, Kashyap’s techniques for identifying suspicious application and Lee’s measuring of document similarity from a nearest neighbor clustering operation because it would have allowed for application of a known technique for improvement to yield the predictable result of utilizing a high degree of similarity of data with a high degree of certainty, without requiring significant modifications to the Esposito’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 6, Esposito in view of Kashyap and Lee do not explicitly teach, however Matsuura teach the electronic device of claim 5, the plurality of operations further comprise discarding the sensing data, when the reliability is less than a predetermined value ([¶ 0032], a plurality of clusters are determined so that each of all samples being analyzed belongs to one of the clusters. … all samples being analyzed are filtered in such a manner that samples which are highly certain [i.e. reliable] to have similar data are maintained while a sample which seems to be similar to none of the other samples is excluded [i.e., discarded] from the task of determining the clusters. As a result, each cluster is determined based on a limited set of samples which are estimated to have high degrees of similarity. [¶ 0042], highly reliable core clusters are initially formed based on highly correlated sample pairs, and a plurality of core clusters are subsequently integrated into one cluster. … samples having comparatively low degrees of similarity of data are filtered out, so that clusters which selectively include samples having high degrees of similarity of data with a high degree of certainty [i.e., reliability] can be formed. [¶ 0146], The probability-based determination can be used to reevaluate the reliability of the samples for which highly reliable data have been obtained, while removing low-probability samples from the cluster),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matsuura’s measuring similarity of big-data by estimating the reliability of data with Esposito’s  analysis algorithms to identify similar patterns across large collections of data, Kashyap’s techniques for identifying suspicious application and Lee’s measuring of document similarity from a nearest neighbor clustering operation because it would have allowed for application of a known technique for improvement to yield the predictable result of utilizing a high degree of similarity of data with a high degree of certainty, by filtered out comparatively low reliable data, without requiring significant modifications to the Esposito’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Esposito in view of Kashyap, Lee and Matsuura, further in view of WO 2020149454 (Popov et al.).

Regarding Claim 7, Esposito in view of Kashyap, Lee and Matsuura do not explicitly teach, however, Popov teaches the electronic device of claim 5, the plurality of operations further comprise requesting user authentication, when the reliability is less than a predetermined value ([Page 7]  a reliability value for behavior data may be determined, and based on the reliability value,… if the reliability value is less than or equal to the reference value, … the first electronic device may request the user for additional information to verify the user, [Page 14], when the reliability value is equal to or less than the reference value may request that the user  provide additional information for user authentication. For example, the electronic device may additionally request the user for secret information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Esposito, Kashyap, Lee and Matsuura teaching by incorporate Popov’s teaching of requesting user authentication when  the reliability value of data is equal to or less than the reference value, because it would have enabled the system to ensure whether the data is usable or not.

Regarding Claim 8, Esposito in view of Kashyap, Lee and Matsuura do not explicitly teach, however, Popov teaches the electronic device of claim 5, wherein the plurality of operations further comprise providing an alarm by at least one of a visual means, an auditory means, or a tactile means, when the reliability is less than a predetermined value [Page 14], when the reliability value is equal to or less than the reference value may request [i.e. alarm] that the user  provide additional information for user authentication. For example, the electronic device may additionally request the user for secret information. [Fig. 5, Page 10] The mobile communication unit  1520 transmits and receives a wireless signal to and from at least one of a base station, an external terminal, and a server on a mobile communication network. …the wireless signal may include various types of data according to transmission and reception of a voice call signal, a video call signal, or a text/multimedia message. …The UI module 1710 provide specialized UIs, GUIs, and the like interlocked with the electronic device. The touch screen module 1720 may detect a touch gesture on the user's touch screen and transfer information regarding the touch gesture to the processor. Various sensors may be provided inside or near the touch screen to sense a touch or proximity touch of the touch screen. A tactile sensor is an example of a sensor for sensing a touch of a touch screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Esposito, Kashyap, Lee and Matsuura teaching by incorporate Popov’s teaching of reception of a voice call signal, a video call signal, or a text/multimedia message, because it would have been a predictable way to request user to provide input.

Regarding Claim 15, the claim limitations are identical and/or equivalent in scope to claim 8, therefore, are rejected under the same rationale as claim 8.

Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Esposito in view of Matsuura. 

Regarding Claim 16, Esposito teaches an electronic device comprising:
 a plurality of sensors; at least one processor operatively connected to the sensor module; and a memory operatively connected to the processor, wherein the memory stores instructions which, when executed, cause the at least one processor to perform a plurality of operations comprising: obtaining a plurality of sensing data through the plurality of sensors ([¶ 0005], data collected by one or more device, such as a wearable or portable sensor(s)--e.g., a fitness band, wrist-worn sensing system, heart rate sensor, wearable sensor such as a wearable pressure sensor, or the like--to be communicated to the host system. [¶ 0006], the sensing system have data processing, recording and/or data transfer capabilities. Thus, a sensing system such as a wrist-worn band or watch-like device, an anklet, or another wearable or mobile device, may have data processing, recording and/or transfer capabilities [¶0039] Sensor system(s), typically worn or carried by a user to monitor biometric properties during an activity, or to monitor biometric (e.g., physiological) properties in everyday life, are typically registered to and provide data to the host system. …a sensor system comprising one or more sensors located to sense force or pressure on the bottom of a user's foot may be used in combination with a dedicated electronic device (DED) or one or more external sources that collects locational data, positional data (e.g., using an accelerometer and/or gyroscope) heart rate data, etc.);
identifying activity information based on first sensing data among the of sensing data, wherein the other sensing data except for the first sensing data is not used to identify the activity information; identifying a similarity between the sensing data and a plurality of clusters related to the sensing data ([¶ 0064] integrate data collected over a population or sub-population of users and groups users in clusters according to similarity or affinity of one or more user data fields or characteristics. Examination and comparison of other data fields corresponding to members of the cluster allows the system to formulate and provide recommendations to a user based on comparison of the user's data with the attribute data of reference individuals sharing similar attributes, and/or a reference group determined by classification of user data available in the system); and
Esposito does not explicitly teach, however, Matsuura teaches identifying a reliability of the activity information based on the similarity ([¶ 0036] In a big-data analyzing method, plurality of clusters may be determined in such a manner that a sample pair formed by two samples which are estimated to have a high degree of similarity of data with a high degree of certainty [i.e., reliability] are used as a nucleus. [¶ 0059] consider that whether or not there is a high degree of similarity in the quantitative values can be determined with a high degree of certainty by using the threshold determined at or around the outstanding point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matsuura’s measuring similarity of big-data by estimating the reliability of data with Esposito’s  analysis algorithms to identify similar patterns across large collections of data, because it would have allowed for application of a known technique for improvement to yield the predictable result of utilizing a high degree of similarity of data with a high degree of certainty, without requiring significant modifications to the Esposito’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 18,  Esposito teaches the electronic device of claim 16, wherein the plurality of operations further comprise identifying the similarity through a server ([¶ 0064], integrate data collected over a population or sub-population of users and groups users in clusters according to similarity or affinity of one or more user data fields or characteristics. …host system [i.e., server] is configured to use any number of individual data points, also referred to as attributes or features, to create groups (clusters) of users that have an affinity with respect to selected attributes. …with similar groupings of users having common characteristics, goals, and the like. Examination and comparison of other data fields corresponding to members of the cluster allows the system to formulate and provide recommendations to a user based on comparison of the user's data with the attribute data of reference individuals sharing similar attributes, and/or a reference group determined by classification of user data available in the system).

Regarding Claim 19,  Esposito does not explicitly teach, however, Matsuura teaches the electronic device of claim 16, wherein the plurality of operations further comprise determining whether to use the activity information based on the reliability [¶ 0146], The probability-based determination can be used to reevaluate the reliability of the samples for which highly reliable data have been obtained, while removing low-probability samples from the cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matsuura’s measuring similarity of big-data by estimating the reliability of data with Esposito’s  analysis algorithms to identify similar patterns across large collections of data, because it would have allowed for application of a known technique for improvement to yield the predictable result of utilizing only data with a high degree of certainty, by filtered out comparatively low reliable data, without requiring significant modifications to the Esposito’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Esposito in view of Kashyap and Lee, further in view of Matsuura.

Regarding Claim 17, the claim limitations are identical and/or equivalent in scope to claim 1, therefore, are rejected under the same rationale as claim 1.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Esposito in view of Matsuura further in view of US 2016/0151668 (Barnes et al.).

Regarding Claim 20,  Esposito in view of Matsuura do not explicitly teach, however, Barnes teaches the electronic device of claim 16, wherein the plurality of operations further comprise: identifying a growth pattern of the plurality of clusters over time; and providing information about the activity information according to a result of comparison between the sensing data and the growth pattern ([¶ 0019], a wearable monitoring device include data acquisition hardware for periodically polling or receiving data from one or more of the sensors available to the wearable monitoring device. ..monitor the existence and strength of a signal from a sensor and process any signals received from the sensor. …converting sensor data to another data form, such as physiological data and environmental condition data. … the wearable monitoring device receive, process, and transform sensor data into a type of data that is usable in a process for exercise behavior prediction. [¶ 0080], physiological data indicating at least one vital sign of the user, a physiological improvement recommendation indicating an activity to improve a user's physiological condition for performance of the generated future exercise event. A physiological improvement recommendation indicates an activity predetermined to improve one or more aspects of the user's physiological state. [¶ 0083], physiological improvement recommendation carried out by displaying a message that indicates the physiological improvement recommendation. [0084] the generated physiological improvement recommendation includes sending to the user, a new event request to schedule the activity indicated in the identified physiological improvement recommendation. Sending to the user, a new event request to schedule the activity indicated in the identified physiological improvement recommendation may be carried out by transmitting a message asking the user if the user wants to schedule the activity suggested in the physiological improvement recommendation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Esposito and Matsuura teaching by incorporate Barnes’s teaching of monitoring user exercise data and  , providing physiological recommendation indicating an activity, because it would have allow the user to follow the recommendation to get better result.

Written Authorization for Internet Communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Application. The preferred method of providing authorization is by filing form PTO/SB/439 available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other method of providing written authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448